DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Because it is not clear as to whether the claimed “device” refers to the “sound source playback apparatus” or the “sound source device” of claim 1, claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 4, 6-10, 12, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Seok, Korean Patent No. KR20160066905 (hereinafter Seok).
	Regarding claim 1, Seok discloses a sound source playback apparatus (user terminal 100) comprising:
	a mounting unit to which a sound source device (NFC medium 50) may be attached and detached; and
	a control unit for controlling, when the sound source device is mounted on the mounting unit, to recognize tag information (NFC ID) of the sound source device, perform authentication (First, when the user first contacts the user terminal 100 with the NFC medium 50 purchased in the offline store), request sound source data (media content files) from a sound source server (management server 200) according to a result of the authentication, and play back the received sound source data (playback of multimedia data). 

	Regarding claim 2, see Figure 4.
	Regarding claim 4, see Figure 4.

	Regarding claim 6, see Figure 8.
	Regarding claim 7, see Figure 8. 
	Regarding claim 8, see Figure 4.
	Regarding claim 9, see Figure 8.
	Regarding claim 10, see Figure 8.

	Regarding claim 12, see Figure 1.

	Regarding claim 13, Seok discloses a sound source playback method using a sound source playback apparatus (user terminal 100), the method comprising the steps of:
	recognizing tag information (NFC ID) of a sound source device (NFC medium 50) when the sound source device is mounted; performing authentication (First, when the user first contacts the user terminal 100 with the NFC medium 50 purchased in the offline store) by comparing the recognized tag information with account information registered in a user account and determining whether an identification value matches; 
	requesting, when the authentication is performed, a sound source data (media content files) corresponding to the identification value from a sound source server (management server 200); receiving the sound source data from the sound source server in response to the request (the transmitting unit 270 of the management server 200 transmits the media content file);
	storing the received sound source data (the user terminal 100 can download the content file); and
	playing back the stored sound source data (playback of multimedia data). 

	Regarding claim 15, see Figure 8.

	Regarding claim 17, see Figure 4.

	Regarding claim 18, see Figure 8.

	Regarding claim 20, see Figure 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Pirnack et al, U.S. Patent Application Publication No. 2008/0134032 (hereinafter Pirnack).
	Regarding claim 5, Seok does not teach a communication unit for receiving sound source upgrade information, wherein when the sound source upgrade information is received through the communication unit and the authentication is performed, the control unit controls to upgrade the sound source data corresponding to the identification value through the sound source server and store the sound source data in the sound source storage unit. All the same Pirnack discloses a communication unit for receiving sound source upgrade information, wherein when the sound source upgrade information is received through the communication unit and the authentication is performed, the control unit controls to upgrade the sound source data corresponding to the identification value through the sound source server and store the sound source data in the sound source storage unit (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify Seok with a communication unit for receiving sound source upgrade information, wherein when the sound source upgrade information is received through the communication unit and the authentication is performed, the control unit controls to upgrade the sound source data corresponding to the identification value through the sound source server and store the sound source data in the sound source storage unit as taught by Pirnack. This modification would have improved the system’s convenience by allowing a user to acuire some or all of the remaining tracks or songs of an album suggested by Pirnack.

	Claim 11 is rejected for the same reasons as claim 5.
	Claim 16 is rejected for the same reasons as claim 5.
	Claim 19 is rejected for the same reasons as claim 5.

7.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Fadell, U.S. Patent Application Publication No. 2009/0169070 (hereinafter Fadell).
	Regarding claim 3, Seok does not teach a fingerprint recognition unit for recognizing a fingerprint, wherein the fingerprint is recognized through the fingerprint recognition unit, the authentication unit performs authentication by determining whether the recognized fingerprint matches previously stored fingerprint information. All the same, Fadell discloses a fingerprint recognition unit for recognizing a fingerprint, wherein the fingerprint is recognized through the fingerprint recognition unit, the authentication unit performs authentication by determining whether the recognized fingerprint matches previously stored fingerprint information (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify Seok with a fingerprint recognition unit for recognizing a fingerprint, wherein the fingerprint is recognized through the fingerprint recognition unit, the authentication unit performs authentication by determining whether the recognized fingerprint matches previously stored fingerprint information as taught by Fadell. This modification would have improved the system’s convenience by eliminating the need for a user to look at a device’s user interface in order to interact with and control the device as suggested by Fadell. 

	Claim 14 is rejected for the same reasons as claim 3.

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 6, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652